PER CURIAM.
The sole substantial question presented by the appeal at bar is whether the evidence was sufficient to sustain a finding by the jury that the defendants were guilty of a wilful violation of the Emergency Price Control Act of 1942, as amended, and the plaintiffs therefore were entitled to recover treble damages as provided in Section 205(e) of the Act, 50 U.S.C.A. Appendix, § 925(e). An examination of the record convinces us that there was ample evidence to sustain a conclusion of wilful violation on the part of the defendants.
Accordingly the judgment appealed from will be affirmed.